Citation Nr: 1822317	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  17-05 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a higher disability rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.  

2.  Entitlement to a higher disability rating for right foot gunshot wound, with fracture of the talus, currently rated as 20 percent disabling.  

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel
INTRODUCTION

The Veteran served on active duty from June 1966 to March 1968, including service in the Republic of Vietnam.  His awards and decorations include the Purple Heart and the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in relevant part, denied entitlement to a disability rating higher than 30 percent for service-connected PTSD, and to a disability rating higher than 20 percent for right foot gunshot wound, with fracture of the talus.  

In a January 2017 rating decision, the RO granted entitlement to service connection for right foot and ankle scars, and for right foot arthritis, both as secondary to the service-connected right foot gunshot wound with fracture of the talus.  Although the RO also included issues pertaining to the rating assignments for these disabilities in the January 2017 statement of the case, the granting of these issues in the January 2017 rating decision constituted a full grant of these secondary issues, and the Veteran did not subsequently file a notice of disagreement (NOD) to appeal the rating assignments.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Thus, these issues are not on appeal before the Board.

Although the RO denied the Veteran's claim of entitlement to a TDIU in the August 2013 rating decision, as a result of evidence associated with the claims file since that decision, including a July 2014 VA telephone health assessment encounter, noting the Veteran's difficulty performing work with anxiety symptoms, and an October 2016 VA examination report, noting the impact of the service-connected right foot gunshot wound residuals on the Veteran's ability to perform any type of occupational task, the Board finds that a TDIU claim has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider entitlement to a TDIU in this instance; thus the issue has been added for current appellate consideration.  Id.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action is required on his part.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  For the entire appeal period, the evidence indicates that the symptoms and impairment associated with the Veteran's service-connected PTSD have more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; but the symptoms and impairment have not more nearly approximated occupational and social impairment with reduced reliability and productivity.

2.  Throughout the entire appellate period, the Veteran's right foot gunshot wound residuals, with fracture of the talus, have resulted in right ankle disability manifested by symptoms of painful, limited motion, indicative of marked limitation of motion, but not by ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 30 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for a disability rating higher than 20 percent for right foot gunshot wound, with fracture of the talus, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of a letter (VCAA letter) sent to the Veteran in December 2012.  

VA also has a duty to assist a claimant with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of identified records to substantiate the claim.  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matters decided herein has been obtained.  The AOJ has obtained the Veteran's VA treatment records, and he has been afforded adequate VA examinations.  The Veteran has not otherwise provided private treatment records or reported receiving such treatment for the claimed disabilities on appeal.  

There is no indication that additional evidence is available or required for a fair adjudication of the claims for higher ratings for PTSD and the right foot gunshot wound disability.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


II.  Higher Disability Ratings

	A.  Governing Laws and Regulations 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

A veteran's entire history is to be considered when making disability evaluations.  See, generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A claimant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2008).  

	B.  PTSD

The criteria for rating PTSD are found at 38 C.F.R. § 4.130, DCs 9411.  PTSD, like all other mental health disabilities, is rated under the General Rating Formula for Mental Disorders.  While it may be possible to attribute certain mental symptoms to the specific PTSD diagnosis, because all psychiatric disorders, other than eating disorders, are evaluated under the same criteria, it is appropriate to assign a single evaluation encompassing all service-connected psychiatric symptoms, regardless of how they are diagnosed.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009). 

Under the General Rating Formula for Mental Disorders, a 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration."  Id. at 117.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.

As recently indicated by the United States Court of Appeals for Veterans Claims (Court), "VA must engage in a holistic analysis in which it assesses the severity, frequency, and duration of the signs and symptoms of the veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those signs and symptoms; and assigns an evaluation that most nearly approximates that level of occupational and social impairment."  Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017).

The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  See 38 C.F.R. § 4.130.  

Per applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, not solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b).

In January 2013, early in the appeal period, the Veteran was afforded a VA PTSD examination to assess the presence and severity of his PTSD symptoms.  He reported having symptoms including intrusive memories and nightmares about combat, occasionally acting or feeling that the traumatic event was occurring, avoidance of thoughts and conversations about combat, avoidance of crowds and war movies, inability to recall an aspect of the trauma, difficulty falling and staying asleep, difficulty concentrating, hypervigilance, and an exaggerated startle response.  The examiner remarked that if the Veteran were working, his difficulty sleeping and associated fatigue would interfere with his ability to perform his job properly, likely on a daily basis.  With respect to family relationships, the Veteran reported that he had a good relationship with all of his family members, including his wife, children, and extended relatives.  He reported that he had not had close friends since his retirement, as most of his friends were coworkers.  He reportedly retired in 2006 due to having difficulty getting around the institution due to his foot pain from the gunshot wound.  The examiner additionally identified the Veteran's PTSD symptoms as consisting of anxiety and chronic sleep impairment.  The Veteran additionally reported that he has felt anxious for many years.   

Evidence dated in the years following this examination, consisting of VA treatment records dated throughout the pendency of the appeal, indicates that the Veteran continued to complaint of primary PTSD symptoms associated with his nightmares and sleep difficulty.  

A July 2014 VA telephone health assessment encounter indicated that the Veteran had PTSD symptoms, including disturbing memories and dreams, re-experiencing events, avoiding thoughts and activities, loss of interest, feeling distant, trouble sleeping, feeling moderately irritable, difficulty concentrating, feeling nervous, and being easily startled.  The report also noted that major depressive disorder symptoms also included poor appetite low energy, and motor retardation.  Anxiety symptoms also included not being able to stop or control worrying, feeling restless, and feeling afraid as if something awful might happen.  

During a July 2016 psychotherapy session, the Veteran reported that his anxiety varied day to day.  With the addition of Prazosin he was sleeping better and had fewer nightmares.  His mood was stable.

The Veteran was most recently afforded a VA PTSD examination in October 2016.  He reported to the examiner that he continued to have recurring dreams and nightmares.  The examiner noted that his PTSD symptoms consisted of depressed mood, anxiety, and chronic sleep impairment.  The examiner further noted that, similar to the prior examination, he had symptoms of intrusive memories, nightmares, sleep interruption, mild depressive symptoms and anxiety around safety, as well as aging and health issues.  The Veteran reported that his symptoms of feeling discomfort in crowds and becoming easily hyperaroused by noise had increased in severity, likely due to reduced defenses and aging.  The examiner noted that he had a strong, loving, long-term marriage which had been protective over the years.  With respect to anxiety, the examiner noted that anxiety was a major component of PTSD, a disorder in which the fear response is easily activated, resulting in fight/flight responses and a number of symptom components.  

During the examination, the Veteran reported that while he had not had relationships with friends since his retirement, he did have good neighbors and he got along with them well.  He also reported that he enjoyed going out to dinner occasionally with his wife, and to American Legion functions.  The examiner commented that the Veteran did not allow his PTSD symptoms to interfere with his day to day life.  While his impaired sleep did result in somnolence during the day, his sleep problems were not solely due to residuals of PTSD, but he also had some impairment and changes in activities due to aging, health, and back pain.  The examiner noted that he had been functioning adequately other than having symptoms of anxiety and sleep impairment since spring 2016 when he stopped attending PCT services.  He finally noted that his anxiety would wax and wane, and that he may also have slight seasonal affective changes through fall and winter months.  

Based on the presented symptomatology, the Veteran's PTSD symptoms since the beginning of the appeal period are, overall, of the type and degree contemplated by the criteria for a 30 percent disability rating, and the symptoms are indicative of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The presented symptoms have specifically included chronic sleep impairment, including nightmares, anxiety and nervousness, hypervigilance, intrusive memories, mild depressive symptoms, hyperarousal, loss of interest, and difficulty concentrating.  These symptoms are of the type specifically contemplated by the criteria for a 30 percent rating.  

A rating higher than 30 percent is not warranted by the record, as the Veteran has presented virtually no symptoms of the type and degree contemplated by the criteria for the next higher, 50 percent, or even a higher, disability rating.  Moreover, the level of social and occupational impairment has not more nearly approximated the criteria for these higher ratings.  There has been no evidence of flattened affect, panic attacks, circumstantial, circumlocutory, or stereotyped speech, difficulty understanding complex commands, impairment of memory, judgment, or abstract thinking, disturbance of mood, or difficulty in establishing and maintaining effective work and social relationships.  To the contrary, the Veteran has frequently presented with a good mood or stable mood, other than occasional depressive symptoms, and his affect has been noted as bright during examination.  He has additionally reported maintaining good relationships with his family and neighbors, and when working, noted that his friends consisted of his coworkers, with whom he socialized.  

Accordingly, a preponderance of the evidence is against the assignment of a disability rating higher than 30 percent for PTSD at any point during the appeal period; thus, the benefit of the doubt rule is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

	B.  Right Foot Gunshot Wound

The Veteran's service-connected right foot gunshot wound, with fracture of the talus, is currently assigned a 20 percent rating under Diagnostic Code 5299-5271.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  In this case, the use of Diagnostic Code 5271 shows that the service-connected disability is rated as analogous to limited ankle motion, found at 38 C.F.R. § 4.71a, DC 5271.  Limitation of motion of the ankle is assigned a 10 percent rating for "moderate" limitation and a 20 percent rating for "marked" limitation.  38 C.F.R. § 4.71a, DC 5271.  A higher disability rating for musculoskeletal ankle disability is not available unless ankylosis is present.  38 C.F.R. § 4.71a, DC 5270.  The examination reports of record, however, have specifically noted that the Veteran has not had ankylosis of the left ankle.  

While the Rating Schedule does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual.  Specifically, the M21-1 states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k.  

The Veteran was afforded a VA examination that evaluated that severity of his right foot gunshot wound disability, including ankle impairment, in January 2013.  The report recorded right ankle plantar flexion from zero to 40 degrees, with evidence of pain present throughout the range of motion.  Dorsiflexion was not possible, apparently due to pain, thus the examiner recorded motion ending at zero degrees.  The Veteran reported having flare-ups of right ankle disability depending on how long he has been on his feet, making his pain much more severe.  Flare-ups repeatedly could last several hours.   

The report of an October 2016 VA examination noted the Veteran's report of increasing pain.  The report recorded right ankle plantar flexion from zero to 30 degrees, and dorsiflexion from zero to 10 degrees.  The examiner indicated that although the Veteran had pain, it did not result in functional loss.  Pain was exhibited, however on plantar flexion.  

Based on the examination findings, the Board finds that the assigned 20 percent rating for the Veteran's right foot gunshot wound disability, resulting in ankle impairment, is the most appropriate rating.  As indicated, because the evidence does not show that the Veteran's has had ankylosis of the right ankle joint, higher 30 percent or 40 percent ratings, which require such ankylosis of the joint in plantar flexion, are not available. 

While VA must, in some circumstances, consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45, this rule does not apply where, as here, the Board has found that the maximum schedular evaluation based on limitation of motion is warranted, and that a higher rating would require the presence of ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Additionally, because range of motion findings cannot result in a higher rating, the holding in Correia v. McDonald, 28 Vet. App. 158 (2016), that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply, is not for application.

While the Board has considered the applicability of separate ratings for additional symptoms manifested in association with the service-connected gunshot wound, as noted in the introduction, the AOJ has granted secondary service connection for scars and foot arthritis associated with the service-connected gunshot wound.  The evidence, including the examination reports, additionally notes that there is no muscle impairment associated with the service-connected disability.  Thus, there is no separately ratable disability for which a rating may be assigned.

      C.  Extraschedular Consideration

The Board has additionally considered the question of entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The evidence in this case does not show that the symptoms associated with the Veteran's PTSD or right foot gunshot wound disability present an exceptional disability picture.  Comparison between his symptoms and the criteria found in the rating schedule shows that the relevant rating criteria reasonably describe the disability level and symptomatology associated with his disabilities during the appeal period.  As indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed and symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  Additionally, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  The schedular criteria for musculoskeletal disabilities, therefore, contemplate a wide variety of manifestations of functional loss, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria. 

Based on the foregoing, the Board need not consider whether either disability rated herein has caused marked interference with employment during the appeal period; therefore, consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).  As the Board is finding that the criteria contemplate the symptoms and not addressing the issue of whether there was marked interference with employment, there is no inconsistency in also remanding the issue of entitlement to a TDIU. Cf. Brambley v. Principi, 17 Vet.App. 20, 24 (2003) (it is "premature for the Board to decline extraschedular consideration where the record was [ ] incomplete" on an issue relevant to the extraschedular determination, such as occupational impairment).


ORDER

Entitlement to disability rating higher than 30 percent for PTSD is denied.

Entitlement to a disability rating higher than 20 percent for right foot gunshot wound, with fracture of the talus, is denied.  

REMAND

Currently, the Veteran does not meet the combined disability rating percentage requirements for entitlement to a TDIU on a schedular basis under 38 C.F.R. § 4.16(a) (2017).  Moreover, the Board is prohibited from assigning a TDIU on a schedular basis in the first instance, without ensuring that the claim is referred to VA's Director of Compensation for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001); 38 C.F.R. § 4.16(b).  Given the Veteran's limited educational and occupational history as a corrections officer with two years of college, a remand is warranted in order to refer the Veteran's case to the Director of Compensation for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

Accordingly, this issue is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the Veteran's claims file to the Director of Compensation Service for consideration of such entitlement under the provisions of 38 C.F.R. § 4.16(b).  The Director (or his designee) should issue a memorandum addressing whether the Veteran is entitled to a TDIU under 38 C.F.R. § 4.16(b).

2.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


